I concur in the result of this opinion. It appears that the trial court did refuse to proceed with the trial until plaintiff submitted to an examination, but afterward (and after two refusals to proceed) it appears that the respondent changed his views as to the legality of this rule, re-traced his steps, and before our writ was applied for he had set the case for *Page 452 
hearing (without reference to the rule), and thus our writ was wrongfully sought. For this reason our alternative writ is properly quashed. I do not agree to much that is said in this opinion about the rule. It may be obiter, but I will risk further obiter by saying that I do not believe the rule can be upheld.